

Exhibit 10.4
SEPARATION AND RELEASE AGREEMENT
In connection with the cessation of my service with Amkor Technology, Inc.
(“Company”) as a director, officer and employee, and in order to settle as fully
as possible all known and unknown claims I, Stephen D. Kelley, might have
against the Company and all related parties, the Company and I enter into this
Separation and Release Agreement (“Agreement”) as of June 17, 2020 (the
“Separation Date”), and (whether I sign this Agreement or not) I will be paid my
accrued, unpaid salary, any accrued, unused paid time off, and any unreimbursed
business expenses through such date.
a.Separation Payments and Benefits: The payments that constitute the entire
monetary consideration for this Agreement are as follows:
i.Salary Continuation: Starting on the first payroll date following the
Effective Date (as defined below), the Company will make separation payments by
direct deposit to my designated account in accordance with the Company’s regular
payroll practices of the bi-weekly amount of $36,153.85 (which annualizes to
$940,000), less all relevant taxes and other withholdings, for a period of
thirty months (30) months (such period, the “Payment Period”). In addition, on
the first payroll date following the 12 month anniversary of the Effective Date,
the Company will make a lump sum payment by direct deposit to my designated
account of $470,000, less all relevant taxes and other withholdings. In the
event of my death prior to the end of the Payment Period, any unpaid amount of
such payments will be accelerated and will be paid to my estate within 10
business days following the date of my death.
ii.Pro Rata Bonus: Within 30 days after the Effective Date, the Company will
make a lump sum payment of $1,062,500, being the prorated amount of the Annual
Service Bonus (as defined in the letter from the Company to me, dated February
27, 2017, concerning an offer of continued employment (the “Kelley Offer
Letter”)) that would otherwise have been due to me in January 2021. In addition,
the Company will make a lump sum payment of a prorated performance bonus amount
for calendar year 2020 to be determined based on the actual performance bonus,
if any, that I would have been paid for 2020 absent the termination of my
employment, which will be payable on the date on which the Company pays bonuses
for 2020 generally. For this purpose, the discretionary component will be deemed
to be the average attainment for the executive officers eligible under the same
plan. The Company will make these payments to me by direct deposit to my
designated account, less all relevant taxes and other withholdings.
iii.Outplacement Services: The Company will reimburse me for the actual cost of
outplacement services used by me for a period of 6 months following the
Separation Date. Such payment will be made promptly upon receipt by the Company
of reasonable documentation (as determined in the Company’s sole discretion)
evidencing the actual cost of such services, but no later than March 15, 2021.



--------------------------------------------------------------------------------



iv.COBRA: Upon my enrollment in COBRA continuation coverage, the Company will
pay directly the cost of my COBRA premium for my elected coverage (including
eligible dependent coverage) for a period of eighteen (18) months (or if
shorter, the maximum period permitted under COBRA) following my Separation Date.
v.Payments: I understand and agree that all of the payments referenced in this
Paragraph (a) are in place of any payments otherwise due under the Kelley Offer
Letter and will not be taken into account in determining my rights or benefits
under any benefit program. The Company will deduct applicable federal and state
tax withholding and other amounts from these amounts as it determines it is
required to do.
vi.Sufficient Consideration: I acknowledge that the compensation and benefits
described in this Paragraph (a) are good, valuable, and sufficient
consideration. I further acknowledge that this consideration exceeds that to
which I would be entitled under the Company’s policies, procedures, benefit
plans, and practices.
b.Release:
i.I, for myself, my heirs, and my legal representatives and assigns, release
(i.e., give up) and forever discharge the Company and its subsidiaries, their
current and former, direct and indirect owners, officers, directors, employees,
agents, successors, predecessors, assigns and affiliates, as well as the
Company’s employee benefit plans (and any administrators, insurers, or
fiduciaries thereof), and all persons acting by, through, under, or in concert
with any of them (collectively, the “Released Parties”), from all known and
unknown claims, demands, actions, causes of action, rights, damages, costs,
expenses, compensation, wages, vacation pay, sick or paid time off, or
commissions, whether arising under common law or statute, whether local, state,
or federal, including without limitation Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, et seq.; Sections 1981 and 1983 of the Civil Rights Act
of 1866; the Age Discrimination in Employment Act (ADEA), as amended, 29 U.S.C.
§ 621, et seq.; the Employee Retirement Income Security Act of 1974 (ERISA), as
amended, 29 U.S.C. § 1001, et seq.; the Americans with Disabilities Act of 1990
(ADA), 42 U.S.C. § 12101, et seq.; the Family and Medical Leave Act (FMLA), 29
U.S.C. § 2601, et seq.; the Worker Adjustment & Retraining Notification Act
(WARN Act); and any similar state or local laws, such as the Arizona Civil
Rights Act and the Arizona Equal Pay Law, that I now have, or which were or
could have been made, on account of my service with the Company and each of its
subsidiaries and affiliates, including my separation therefrom and any
transaction or occurrence between me and the Released Parties at any time during
such service and after separation up to the time I execute this Agreement. The
Company and I agree that I have waived all claims against the Company except (i)
in respect of any obligation of the Company arising under this Agreement, (ii)
vested benefits under any of the Company’s employee benefit plans in which I
participate, (iii) in respect of equity awards (including any options, RSUs,
restricted stock, or any other form of equity) that I have been granted pursuant
to the Company’s Second Amended and Restated 2007 Equity Incentive Plan (the
“2007 Equity Plan”), (iv) all rights to indemnification, including rights
pursuant to the Indemnification Agreement between me and the Company dated May
8, 2013, under the Company’s directors’ and officers’ insurance coverage for
acts performed or omissions while I
2

--------------------------------------------------------------------------------



was a director, employee or officer of the Company, and (v) those claims that as
a matter of law are not waivable by an employee against his or her employer. It
is my intention that the language relating to the description of claims in this
section shall be given the broadest possible interpretation permitted by law. I
further agree that the termination of my employment is not due to “Good Reason”
as such term is defined in the Kelley Offer Letter.
ii.Except as specified in this Agreement, I represent and affirm that I have
been paid and received from the Company all leave (paid or unpaid),
compensation, wages, bonuses, commissions, incentive pay, and benefits to which
I may be entitled, and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions, incentive pay, or benefits are due to me.
c.Applicable Law and Venue: This Agreement is governed by Federal law and the
laws of Arizona, without regard to the conflicts of law principles of any
jurisdiction. I agree that any action to enforce or interpret this Agreement
shall be brought exclusively in a court of competent jurisdiction in the State
of Arizona, and I hereby waive any challenge to venue or exercise of
jurisdiction by such courts.
d.Effective Date: The “Effective Date” of this Agreement shall be the date the
revocation period described in Section (h)(v) below expires, provided that
I have not revoked this Agreement. Notwithstanding my revocation of this
Agreement, my service as a director, officer and employee of the Company and its
subsidiaries shall still be terminated as of the Separation Date.
e.Covenant Not to Sue; Challenge to Validity and Communication with Government
Agency:
i.I promise that I will not file, cause to be filed, join, or accept any relief
in any lawsuit (either individually, with others, or as part of a class)
pleading, raising, or asserting any claims released by this Agreement. I agree
that if I breach this promise, then I will reimburse each of the Released
Parties for his, her, or its attorneys’ fees and costs (or the applicable
proportions thereof) incurred in defending against any such released claims.
ii.Nothing in this Agreement shall be construed to prohibit me from filing a
charge with or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (EEOC), National Labor Relations Board
(NLRB), Securities and Exchange Commission (SEC), or any federal, state, or
local agency. I understand that I have waived and released any and all claims
for money damages and equitable relief that I may recover from the Released
Parties pursuant to the filing or prosecution of any administrative charge
against the Released Parties by me, or any resulting civil proceeding or lawsuit
brought on my behalf for the recovery of such relief, and which arises out of
the matters that are and may be released or waived by this Agreement. I also
understand, however, that this Agreement does not limit my ability to
communicate with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company. This Agreement also
3

--------------------------------------------------------------------------------



does not limit my right to receive an award for information provided to any
government agencies.
iii.Nothing in this Agreement shall be interpreted or applied to affect or limit
my otherwise lawful ability to challenge, under the Age Discrimination in
Employment Act (ADEA) or Older Worker Benefit Protection Act (OWBPA), the
knowing and voluntary nature of my release of any age claims in this Agreement
before a court, the EEOC, or any other federal, state, or local agency, and I
shall not be required to pay the attorneys’ fees or costs of any Released Party
in connection with such challenge. Notwithstanding the foregoing, unless the
release is set aside by a court of law, I understand that the release applies to
and covers any claim that I may have under the ADEA and OWBPA.
iv.Except as set forth in this Agreement, I understand, acknowledge, and
voluntarily agree that this Agreement is a total and complete release by me of
any and all claims which I have against the Released Parties as of the date I
sign this Agreement, both known or unknown, even though there may be facts or
consequences of facts which are unknown to me.
f.Independent Contractor:
i.As a long-time executive of the Company, I have special knowledge, expertise
and experience concerning the business and operations of the Company and the
Company desires to have continuing access to such knowledge, expertise and
experience. Accordingly, for a period of 12 months after the Separation Date, to
the extent expressly requested in writing by the Company’s Executive Chairman of
the Board of Directors or the Company’s Chief Executive Officer, I will provide
the Company advice on any issue pertaining to the business or operations of the
Company. My service to the Company pursuant to this Section (f)(i) will be as an
independent contractor.
ii.I agree and acknowledge that with respect to the services that I may provide
to the Company pursuant to Section (f)(i), I will not receive any further
compensation other than the separation payments pursuant to Section (a)(i) and I
will not be eligible to participate in any vacation, group medical or life
insurance, disability, profit sharing or retirement benefits, or any other
fringe benefits or benefit plans offered by the Company to its employees.
g.Representations and Promises: The Company and I acknowledge and agree that:
i.Separation Date: As of the Separation Date, my service as a director, officer
and employee of the Company and each subsidiary and affiliate of the Company
terminated and I ceased to be employed by the Company and each subsidiary and
affiliate of the Company in any capacity. However, I will continue to provide
services to the Company on an as-needed basis as an independent contractor,
pursuant to the terms described in Section (f)(i) above.
ii.Equity Vesting: The terms of my outstanding equity awards granted pursuant to
the 2007 Equity Plan will remain in effect without modification. For the
avoidance of doubt, during the term of my service as an independent contractor
to the Company, any equity (including any options, RSUs, restricted stock, or
any other form of equity) that has been granted
4

--------------------------------------------------------------------------------



to me and has not yet vested will continue to vest and be exercisable as
provided under the terms of the applicable equity award agreement.
iii.Complete Agreement: This Agreement is the entire agreement relating to any
claims or future rights that I might have with respect to the Company and the
Released Parties, except for my obligations under the Kelley Offer Letter. Once
in effect, this Agreement is a legally admissible and binding agreement.
iv.Amendments; Successors and Assigns: This Agreement only may be amended by a
written agreement that the Company and I both sign. The rights and obligations
of the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company. I shall not be entitled
to assign any of my rights or obligations under this Agreement.
v.Representations: When I decided to sign this Agreement, I was not relying on
any representations that are not in this Agreement. I have not suffered any
job-related wrongs or injuries, such as any type of discrimination, for which I
might still be entitled to compensation or relief now or in the future.
vi.No Wrongdoing: This Agreement is not an admission of wrongdoing by the
Company or any other Released Party; neither this Agreement nor any drafts shall
be admissible evidence of wrongdoing.
vii.Unknown Claims: I am intentionally releasing claims that I do not know that
I might have and that, with hindsight, I might regret having released. I have
not assigned or given away any of the claims I am releasing.
viii.Effect of Void Provision: If the Company or I successfully assert that any
provision in this Agreement is void or otherwise unenforceable, the rest of the
Agreement shall remain valid and enforceable to the maximum extent permitted by
law, unless the non-asserting party elects to cancel it. If this Agreement is
cancelled, I will repay the consideration I received for signing it.
ix.Consideration of Agreement: If I initially did not think any representation I
am making in this Agreement was true or if I initially was uncomfortable making
it, I resolved all my doubts and concerns before signing this Agreement. I have
carefully read this Agreement, I fully understand what it means, I am entering
into it knowingly and voluntarily, and all my representations in it are true.
The Company would not have agreed to pay me the consideration I am getting in
exchange for this Agreement but for my representations and promises I am making
by signing it.
x.Confidentiality: I agree that I will not disclose voluntarily or allow anyone
else to disclose the existence, reason for, or contents of this Agreement
without the Company’s prior written consent, unless required to do so by law.
Notwithstanding this provision, I am authorized to disclose this Agreement to my
spouse, attorneys, and tax advisors on a “need to know” basis, on the condition
that they agree to hold the terms of the Agreement, including the payment
5

--------------------------------------------------------------------------------



terms, in strictest confidence; provided that I may disclose any information
that has been publicly disclosed by the Company. Any disclosure to any third
party by my spouse, attorneys, or tax advisors will be treated as a breach by me
of the non-disclosure provisions of this paragraph. I am further authorized to
make appropriate disclosures as required by law, provided that, unless
prohibited by law, I agree to provide the Company with sufficient advance notice
prior to disclosure such that the Company may oppose disclosure and to cooperate
with the Company in any such efforts. Because it would be difficult or
impossible to calculate the actual damages the Company would suffer if I violate
my confidentiality obligations, which would be substantial, I agree to pay the
Company $5,000 in damages for each violation. For the avoidance of doubt,
nothing in this Agreement shall be construed to prohibit or prevent the Company
from disclosing this Agreement or the circumstances relating thereto, including
without limitation as required by securities law or stock exchange rule. I
further agree and acknowledgment that I remain subject to the confidentiality
obligations set forth in the Kelley Offer Letter and my Confidentiality,
Intellectual Property and Insider Information Obligations Agreement dated March
2, 2017.
xi.Return of Property: I have returned to the Company all files, memoranda,
documents, records, copies of the foregoing, Company-provided credit cards,
keys, building passes, security passes, access or identification cards, and any
other Company property in my possession or control. To the extent I subsequently
discover that any property or data identified above is still in my possession,
custody or control, I agree to return all such property and data to the Company
as soon as practicable, but in no event later than ten (10) days after making
such discovery. I have cleared all expense accounts, repaid everything I owe to
the Company or any Released Party, paid all amounts I owe on Company-provided
credit cards or accounts (such as cell phone accounts), and canceled or
personally assumed any such credit cards or accounts. I agree not to incur any
expenses, obligations, or liabilities on behalf of the Company.
xii.Non-Competition: I agree that beginning on my Separation Date and for
eighteen (18) months thereafter (the “Restriction Period”), I will not, without
the prior written consent of the Company, engage in or carry on, directly or
indirectly, whether as an advisor, principal, agent, partner, officer, director,
employee, stockholder, associate or consultant to any person, partnership,
corporation or any other business entity, the business of outsourced
semiconductor packaging and test services anywhere in the United States or any
other country in which the Company conducts business; provided that ownership by
me of Company securities or of less than a five percent equity interest in a
publicly held company shall not be a breach of this paragraph.
xiii.Non-Solicitation: I agree that during the Restriction Period, I will not,
without the express prior written consent of the Company, directly or
indirectly, for myself or on behalf of any other person or entity, (i) solicit
or encourage any customer, vendor, client or prospective customer, vendor or
client (or anyone who was a customer, vendor or client during the Restriction
Period) to cease any relationship with the Company or its affiliates or (ii)
solicit or encourage any employee or consultant of the Company or its affiliates
(or anyone who was an employee or consultant of the Company or its affiliates
during the Restriction Period) to leave the employment of or cease to perform
services for the Company or its affiliates; provided that
6

--------------------------------------------------------------------------------



this paragraph shall not prohibit any general public advertisement or general
solicitation for personnel not specifically directed at any employee or
consultant of the Company or its affiliates.
xiv.Nondisparagement: I agree that at all times following my Separation Date, I
will not make any public statement that are in any way disparaging, derogatory
or defamatory regarding the Company, its affiliates, any of the Released Parties
or their respective officers, directors, employees, consultants, reputations,
products, operations, procedures, policies or services, which are reasonably
likely to (i) damage materially the reputation of the Company or its affiliates
or any of the Released Parties or (ii) interfere materially with the contracts
or business relationships of the Company or its affiliates or any of the
Released Parties. “Public statements” mean any statement, whether written or
oral, made in any public forum, including in any social media or website.
However, nothing in this subsection shall prohibit me from testifying truthfully
in any forum or contacting, cooperating with or providing information to any
government agency or commission.
xv.Cooperation: I agree that following my Separation Date, I will provide
reasonable assistance to and cooperate with the Company and its affiliates as to
any claims, controversies, disputes, or complaints of which I have knowledge or
that may relate to me or my employment or other relationships with the Company
or its affiliates. Such cooperation includes but is not limited to providing the
Company and its affiliates with all information known to me related to the
foregoing, meeting with counsel, and appearing and giving testimony in any
forum. The Company will reimburse me for any reasonable out-of-pocket expenses
incurred by me in providing assistance under this Agreement.
xvi.Section 409A: I acknowledge that I and the Company intend that this
Agreement be interpreted and administered so that any amount or benefit paid
hereunder shall be exempt from or compliant with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (“Section
409A”). If the period between the date I receive this Agreement and the
expiration of the revocation period described in Section (h)(v) below begins in
one taxable year and ends in another taxable year, payment shall not be made
until the beginning of the second taxable year. Notwithstanding the foregoing,
neither the Company nor its affiliates nor any of their respective directors,
officers, employees and advisors shall be held liable for any taxes, interest or
other amounts owed by me as a result of Section 409A. Notwithstanding anything
herein to the contrary (i) any “deferred compensation” (as defined in Section
409A) payable hereunder as a result of my termination of employment shall not be
paid unless and until I have undergone a “separation from service” (as defined
in Section 409A) and (ii) if I am a “specified employee” within the meaning of
Section 409A, and a payment or benefit provided for in this Agreement would be
subject to additional tax under Section 409A if such payment or benefit is paid
within six months after my separation from service, then such payment or benefit
shall not be paid (or commence) during the six-month period immediately
following my separation from service except as provided in the immediately
following sentence. In such event, any payments or benefits that would otherwise
have been made or provided during such six-month period and which would have
incurred such additional tax under Section 409A shall instead be paid to me in a
lump-sum cash payment on the earlier of (i) the first regular payroll date of
the seventh month following my separation from service or (ii) the 10th business
day
7

--------------------------------------------------------------------------------



following my death. If any right to payment hereunder is deemed a right to an
installment payment, such right shall be treated as a right to a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment for purposes of Section 409A.
xvii.Re-employment: I agree that the Company and its subsidiaries and affiliates
are under no obligation to re-employ or engage me in the future in any capacity
and that the denial of such re-employment or engagement shall be considered
legitimate, proper, and non-discriminatory, as well as an exercise of the
Company’s, its subsidiaries, or its affiliates’ rights under this Agreement.
xviii.Headings: I understand that the headings appearing in this Agreement are
for convenience only and are not to be considered in interpreting this
Agreement.
h.Acceptance of Agreement:
i.I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THIS AGREEMENT. IN EXCHANGE FOR MY AGREEMENT TO THE TERMS OF THIS
AGREEMENT, I WILL RECEIVE BENEFITS TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.
ii.THIS IS AN IMPORTANT LEGAL DOCUMENT AND I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING IT. I UNDERSTAND THAT I COULD TAKE UP TO TWENTY-ONE
(21) DAYS TO CONSIDER THIS AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT AND BY
SIGNING IT I UNDERSTAND THAT I WILL BE WAIVING ALL KNOWN AND UNKNOWN CLAIMS. I
ACKNOWLEDGE THAT CHANGES MADE TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL,
DO NOT RESTART THE AFOREMENTIONED TWENTY-ONE (21) DAY PERIOD.
iii.I ALSO UNDERSTAND THAT I MAY CHOOSE TO VOLUNTARILY SIGN THIS AGREEMENT
WITHOUT TAKING THE FULL 21-DAY PERIOD. THE EXPIRATION OF THAT PERIOD IS THE
DEADLINE FOR ME TO DELIVER A SIGNED COPY OF THIS AGREEMENT BY E-MAILING A PDF
COPY TO LIZZETTE.ZUBEY@AMKOR.COM. IF I FAIL TO DO SO, I UNDERSTAND THAT I WILL
NOT RECEIVE THE SEPARATION PAYMENTS OR BENEFITS DESCRIBED IN IT.
iv.THE CONSIDERATION PERIOD DESCRIBED IN PARAGRAPH (h)(ii) STARTED WHEN I FIRST
WAS GIVEN THIS AGREEMENT.
v.I MAY REVOKE THIS AGREEMENT IF I REGRET HAVING SIGNED IT. TO DO SO, I MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO LIZZETTE ZUBEY AT 2045 East Innovation
Circle, Tempe, ARIZONA 85284, BEFORE SEVEN (7) DAYS EXPIRE FROM THE TIME
I SIGNED IT. IF I REVOKE MY SIGNATURE, THIS AGREEMENT WILL NOT GO INTO EFFECT
AND I WILL NOT RECEIVE THE SEPARATION PAYMENTS OR BENEFITS DESCRIBED IN THIS
AGREEMENT.
8

--------------------------------------------------------------------------------







[signature page follows]
9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.






/s/ Stephen D. Kelley
Stephen D. Kelley
Dated: June 25, 2020




Amkor Technology, Inc.:






By: /s/ Mark N. Rogers
Mark N. Rogers
Executive Vice President and General Counsel


Dated: June 26, 2020


10